DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the newly added limitation recites, obtain selection information indicating one of the plurality imaging apparatuses being an apparatus for which the shooting area and the viewing angle range are to be displayed on the display apparatus. However, the limitation “obtain selection information indicating one of the plurality imaging apparatuses being an apparatus for which the shooting area and the viewing angle range are to be displayed on the display apparatus,” is unclear rendering the claim 

Similarly, claims 1 and 8 recite “being an apparatus for which the three-dimensional arrangement is to be displayed on the display apparatus,” is unclear as indicated above, rendering the claims vague and indefinite.

(It is recommended that the claims are made clear as to the metes and bounds of the claimed invention.)

Note: For the purpose of this rejection, the claimed limitation is interpreted as indicated above, i.e., select one of the cameras and display the shooting area and the viewing angle range of the selected camera on the display device.  
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Zhou, US 7,944,454 (alternatively, US 20070052807).

Considering claim 1, a display-information generating apparatus comprising: a processor (processor/microcomputer, col.6, lines 40+), configured to:
a) for each of a plurality of imaging apparatuses, acquires information about a shooting area of the imaging apparatus ("observation of the site under surveillance input into the content analysis module 101, and geometric info of cameras input into the 3-D layout generation module 102, Fig.1; col. 2, lines 45+) ;

b) obtain a three-dimensional arrangement of the shooting area on a basis of the information about the shooting area, the three-dimensional arrangement being obtained when the shooting area is viewed in a three-dimensional space (3-D layout generation module 102, Fig.1; and generate layout of site under surveillance via MDS method…of the site from a network of cameras; col. 2, lines 46-51)

c) generate display information for a display apparatus displaying the three-dimensional arrangement of each of the imaging apparatuses so as to allow a user to select one of the imaging apparatuses being an apparatus for which the three-dimensional arrangement is to be displayed on the display apparatus (3-D layout generation module 102, Fig.1; generate layout of site under surveillance via MDS method…of the site from a network of cameras; col. 2, lines 46-51; and the processing video streams can be rendered on multiple video displays 109 on the user navigation interface and integrated with the 3-D layout of the site into the immersive 3-D environment by a rendering module 107 via texture mapping in order to indicate the spatial distribution of the video streams from the various cameras. See col. 3, lines 4-9 and 18-38; Fig.2).

As to claim 6, Zhou teaches that the user can selected from different modes such as geometry-base or content-based modes, as recited in claims 3 and 14 (col.7-8) and that the video streams may be rendered as multiple displays…” on the display 109; col. 4, lines 62-67; See Figures 3-10. 

Regarding claim 7, see the rejection of claim 1. 
8, see the rejection of claim 1. 
As to claim 9, see the rejection of claim 1 (c).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, US 7,944,454 (alternatively, US 20070052807) in view of Ito et al., US 2006/0022808 A1.

Regarding claim 2, Zhou fails to explicitly disclose the claimed “the display-information generating apparatus according to Claim 1, wherein the processor generates the display information for further displaying lines indicating a viewing angle of the imaging apparatuses.”
	However, such a method would be obvious to those with ordinary skill in the art. 
  Ito discloses driving sense adjusting apparatus and method. Specifically, Ito teaches views showing a viewing angle of the driver when the driver performs the single-eye gaze or the both-eye periphery viewing, and showing a viewing angle of the driver when the driver makes a visual recognition by both eyes while facing just right ahead to the visual stimulus display device, respectively. (See, [0041] FIGS. 31A and 31B).  Furthermore, Ito teaches “when the information line IL reaches the lower end of 
the screen of the visual stimulus presentation unit 43, the visual stimulus presentation unit 43 displays the information line IL repeatedly while moving the information line IL 

As to claim 3, see the rejection of claim 2. 
[[the claimed “wherein the processor generates the display information for further displaying positions of the plurality of imaging apparatuses.”]]

In regards to claim 4, wherein the processor generates the display information by superimposing the three-dimensional arrangement on an image captured by using each of the imaging apparatus, is met by the blending module 106, which blends the inputted video stream from multiple cameras making the video available for selection or manipulation by the user; and the 3-D generation module 102, which generates display information from the input geometric info of cameras as well as the information of observation of the site under surveillance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
September 21, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422